 Case 1:18-cv-00194-PLM-PJG ECF No. 39 filed 02/21/19 PageID.415 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 NATHANIEL SPENCER, III,

         Plaintiff,
                                                     Case No. 1:18-cv-194
 v.
                                                     HONORABLE PAUL L. MALONEY
 EXPERIAN INFORMATION SOLUTIONS,
 INC., et al.,

         Defendants.
 ____________________________/


                       ORDER REGARDING CLOSING DOCUMENTS

       This Court having been informed through the filing of the Notice of Settlement (ECF No.

38) of the agreement between the Plaintiff and Defendant Experian Information Solutions, Inc.

(“Experian”) to settle this matter:

       IT IS HEREBY ORDERED that appropriate closing documents regarding Plaintiff’s

claims against Experian shall be filed with the Court no later than February 28, 2019.



Dated: February 21, 2019                                    /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
